DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 25-28, claim 25 recites receiving an incoming donor request and determining a response based upon the incoming donor request and sending an outgoing donor response.  However, claim 26 refers to ‘each outgoing donor response’ and it is unclear if this is the donor response of claim 25 or of claim 21 or some other donor response.  Claim 27 refers to the outgoing donor response and again it’s not clear which donor response it is referring to.  Claim 28 recites that the outgoing donor response is based upon the incoming donor responses.  This is unclear because the radio base station in claim 21 determines which route; claim 25 appears to claim 

Regarding claims 35-38, claim 35 recites receiving an incoming donor request and determining a response based upon the incoming donor request and sending an outgoing donor response.  However, claim 36 refers to ‘each outgoing donor response’ and it is unclear if this is the donor response of claim 35 or of claim 31 or some other donor response.  Claim 37 refers to the outgoing donor response and again it’s not clear which donor response it is referring to.  Claim 38 recites that the outgoing donor response is based upon the incoming donor responses.  This is unclear because the radio base station in claim 31 determines which route; claim 35 appears to claim wherein the RBS is an intermediary which does not determine the route; and claim 38 now seems to suggest it is both an intermediary but also the requester but also the donor.  Please clarify what you are attempting to claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Timus (2013/0310052), and further in view of Wong (6,330,460).

Regarding claim 21, Timus discloses a radio base station for integrated access and backhaul, (See Timus fig. 1, para. 31; radio base station 101-105) the radio base station being configured to allocate a first part of its capacity to access traffic and a second part of its capacity to backhaul traffic; 
the radio base station being further configured to form a self-backhauled network with a plurality of other radio base stations thus allowing each radio base station to be connected to the core network via the self-backhauled network; (See Timus fig. 1, para. 43; in-band backhaul (131, 133) with plurality of base stations (102, 101, 103) which connects to core 110; donor eNB makes decision on capacity it is willing to offer (e.g. second part of capacity) allocated for backhauling; the rest is the first part used for access traffic)
radio base station comprising:
a transmitter configured to transmit outgoing donor requests to adjacent radio base stations in the self-backhauled network, each outgoing donor request indicating a requested data for backhaul traffic to the respective adjacent radio base station; (See Timus para. 20; Fig. 2, step 21 and para. 42; the network entity that is to perform backhaul selection for a first radio base station (here the eNB 102) sends (e.g. via a transmitter) a request to another radio base station (here the eNB 101) for available capacity for backhauling of the first radio base station 102 via the other radio base station 101 "; paragraph [0046]: "It is also possible that the request in the step 21 is addressed to several potential donor RBSs. "; network entity is eNB; see fig. 2, para. 41; network entity located inside requesting eNB)
a receiver configured to receive incoming donor responses in response to the outgoing donor requests; each incoming donor response indicating a full grant, a partial grant, or a rejection of the outgoing donor request from the respective adjacent radio base station;  (See Timus para. 20; Fig. 2, step 22 and para. 43: "the network entity receives a response from the potential donor eNB 101. The response includes information on a total available capacity that the potential donor eNB can or is willing to offer for backhauling of the eNB 102."; Fig. 4 and para. 52-53: the potential donor eNB may prioritize donating backhaul capacity between different requesting radio base stations, implying that some requests for in-band backhaul connections are admitted, while other requests are not)
a routing circuit configured to select a backhaul route based on the incoming donor responses; and (See Timus para. 20; Fig. 2, step 23 and para. 44: "the network entity then selects the out-of-band backhaul path 112 or the in-band backhaul path 132 based on the information received in the response from the eNB 101 "; para. 46: "It is also possible that the request in the step 21 is addressed to several potential donor RBSs. The step 23 would then comprise a selection between the out-of-band backhaul 112 and a plurality of different in-band backhaul paths."))
wherein the transmitter is further configured to transmit the backhaul traffic to an adjacent radio base station in accordance with the selected backhaul route.  (See Timus para. 20; Fig. 2, step 24 and para. 45: apply the selected backhaul path regarding the transmission of the backhaul traffic of the requesting radio base station; transmitter is part that transmit data according to selected path)
	Timus does not explicitly disclose wherein the request contains a data rate.  However, Wong does disclose wherein the request contains a data rate.  (See Wong col. 2, lines 48-50)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Timus to include the teaching of wherein the request contains a data rate with the motivation being to ensure that desired requirements are met to ensure QoS etc. (as opposed to guessing the requirements) and further allowing for more intelligent scheduling of limited wireless resources.

	Regarding claim 22, Timus in view of Wong discloses the radio base station of claim 21, wherein the grant and the partial grant of each incoming donor response indicate the granted data for backhaul traffic to a target radio base station in the self-backhauled network. (See Timus para. 20; Fig. 2, step 22 and para. 43: "the network entity receives a response from the potential donor eNB 101. The response includes information on a total available capacity that the potential donor eNB can or is willing to offer for backhauling of the eNB 102."; Fig. 4 and para. 52-53: the potential donor eNB may prioritize donating backhaul capacity between different requesting radio base stations, implying that some requests for in-band backhaul connections are admitted, while other requests are not)
	Timus does not explicitly disclose wherein the request contains a data rate.  However, Wong does disclose wherein the request contains a data rate.  (See Wong col. 2, lines 48-50)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Timus to include the teaching of wherein the request contains a data rate with the motivation being to ensure that desired requirements are met to ensure QoS etc. (as opposed to guessing the requirements) and further allowing for more intelligent scheduling of limited wireless resources.

	Regarding claim 23, Timus in view of Wong discloses the radio base station of claim 21, wherein the routing circuit is configured to select the backhaul route via an adjacent radio base station that provides a response indicating a full grant of the outgoing donor request. (See Timus para. 20; Fig. 2, step 22 and para. 43: "the network entity receives a response from the potential donor eNB 101. The response includes information on a total available capacity that the potential donor eNB can or is willing to offer for backhauling of the eNB 102."; Fig. 4 and para. 52-53: the potential donor eNB may prioritize donating backhaul capacity between different requesting radio base stations, implying that some requests for in-band backhaul connections are admitted (e.g. full grant), while other requests are not)

	Regarding claim 24, Timus in view of Wong discloses the radio base station of claim 21, wherein the routing circuit is configured to select a first backhaul route for a first portion of the backhaul traffic, and select a second backhaul route for a second portion of the backhaul traffic.  (See Timus para. 18, 20, 50, 61: "select different backhaul for different portions of traffic")

	Regarding claim 25, Timus in view of Wong discloses the radio base station of claim 21:
	wherein the receiver is further configured to receive an incoming donor request from an adjacent radio base station;
wherein the radio base station further comprises a processing circuit configured to determine an outgoing donor response in response to the incoming donor request; the outgoing donor response indicating a full grant, a partial grant, or a rejection of the incoming donor request; and wherein the transmitter is further configured to transmit the outgoing donor response to the adjacent radio base station.  (See Timus, para. 19, 21, Fig. 3 and para. 47-49: receive request for available capacity for backhauling of other RBSs, measure available backhauling capacity, send response with total available capacity for backhauling of other RBSs; Fig. 4 and para. 52-53: prioritize donating backhaul capacity between requesting RBSs; performing operations where RBS can be a donor or receiver of additional resources)

	Regarding claim 26, Timus in view of Wong discloses the radio base station of claim 25, wherein the grant and the partial grant of each outgoing donor response indicate the granted data for backhaul traffic to a target radio base station in the self-backhauled network. (See Timus para. 20; Fig. 2, step 22 and para. 43: "the network entity receives a response from the potential donor eNB 101. The response includes information on a total available capacity that the potential donor eNB can or is willing to offer for backhauling of the eNB 102."; Fig. 4 and para. 52-53: the potential donor eNB may prioritize donating backhaul capacity between different requesting radio base stations, implying that some requests for in-band backhaul connections are admitted, while other requests are not)
Timus does not explicitly disclose wherein the request contains a data rate.  However, Wong does disclose wherein the request contains a data rate.  (See Wong col. 2, lines 48-50)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Timus to include the teaching of wherein the request contains a data rate with the motivation being to ensure that desired requirements are met to ensure QoS etc. (as opposed to guessing the requirements) and further allowing for more intelligent scheduling of limited wireless resources.

	Regarding claim 27, Timus in view of Wong discloses the radio base station of claim 25, wherein the outgoing donor response is determined based on access traffic of the radio base station.  (See Timus discloses that the RBSs are connected to a core network via a broadband access network, and that the RBS are also serving different types of user equipments, UEs (see Fig. 1 and para. 31). It is therefore implicit to determine the response regarding the requested data rate for the in-band backhaul traffic based on the access traffic of the potential donor RBS.)

	Regarding claim 28, Timus in view of Wong discloses the radio base station of claim 27, wherein the outgoing donor response is further determined based on the incoming donor responses of the radio base station. (See Timus para. 20; Fig. 2, step 23 and para. 44: "the network entity then selects the out-of-band backhaul path 112 or the in-band backhaul path 132 based on the information received in the response from the eNB 101 "; para. 46: "It is also possible that the request in the step 21 is addressed to several potential donor RBSs. The step 23 would then comprise a selection between the out-of-band backhaul 112 and a plurality of different in-band backhaul paths."); see 112 rejections above)

	Regarding claim 29, Timus in view of Wong discloses the radio base station of claim 21, wherein the backhaul traffic is uplink backhaul traffic and the target base station is an anchor radio base station.   (See Timus para. 50, 61: different backhaul paths for uplink traffic and downlink traffic; according to Fig. 1, the target RBS can be either an anchor RBS, or a RBS without a backhaul link)

	Regarding claim 30, Timus in view of Wong discloses the radio base station of claim 21, wherein the backhaul traffic is downlink backhaul traffic and the target base station is a radio base station without a backhaul link.  (See Timus para. 50, 61: different backhaul paths for uplink traffic and downlink traffic; according to Fig. 1, the target RBS can be either an anchor RBS, or a RBS without a backhaul link)


Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Timus (2013/0310052), and further in view of Wong (6,330,460).

	Regarding claim 31, Timus discloses a method in a radio base station, (See Timus fig. 1, para. 31; radio base station 101-105) the radio base station being configured to allocate a first part of its capacity to access traffic and a second part of its capacity to backhaul traffic; 
the radio base station being further configured to form a self-backhauled network with a plurality of other radio base stations thus allowing each radio base station to be connected to the core network via the self-backhauled network, the method comprising the radio base station: (See Timus fig. 1, para. 43; in-band backhaul (131, 133) with plurality of base stations (102, 101, 103) which connects to core 110; donor eNB makes decision on capacity it is willing to offer (e.g. second part of capacity) allocated for backhauling; the rest is the first part used for access traffic)
transmitting outgoing donor requests to adjacent radio base stations in the self-backhauled network, each outgoing donor request indicating a requested data for backhaul traffic to the respective adjacent radio base station; (See Timus para. 20; Fig. 2, step 21 and para. 42; the network entity that is to perform backhaul selection for a first radio base station (here the eNB 102) sends (e.g. via a transmitter) a request to another radio base station (here the eNB 101) for available capacity for backhauling of the first radio base station 102 via the other radio base station 101 "; paragraph [0046]: "It is also possible that the request in the step 21 is addressed to several potential donor RBSs. "; network entity is eNB; see fig. 2, para. 41; network entity located inside requesting eNB)
receiving incoming donor responses in response to the outgoing donor requests; each incoming donor response indicating a full grant, a partial grant, or a rejection of the outgoing donor request from the respective adjacent radio base station; (See Timus para. 20; Fig. 2, step 22 and para. 43: "the network entity receives a response from the potential donor eNB 101. The response includes information on a total available capacity that the potential donor eNB can or is willing to offer for backhauling of the eNB 102."; Fig. 4 and para. 52-53: the potential donor eNB may prioritize donating backhaul capacity between different requesting radio base stations, implying that some requests for in-band backhaul connections are admitted, while other requests are not)
	selecting a backhaul route for the backhaul traffic of the radio base station based on the incoming backhaul grants; (See Timus para. 20; Fig. 2, step 23 and para. 44: "the network entity then selects the out-of-band backhaul path 112 or the in-band backhaul path 132 based on the information received in the response from the eNB 101 "; para. 46: "It is also possible that the request in the step 21 is addressed to several potential donor RBSs. The step 23 would then comprise a selection between the out-of-band backhaul 112 and a plurality of different in-band backhaul paths."))
transmitting the backhaul traffic in accordance with the selected backhaul route. (See Timus para. 20; Fig. 2, step 24 and para. 45: apply the selected backhaul path regarding the transmission of the backhaul traffic of the requesting radio base station; transmitter is part that transmit data according to selected path)
Timus does not explicitly disclose wherein the request contains a data rate.  However, Wong does disclose wherein the request contains a data rate.  (See Wong col. 2, lines 48-50)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Timus to include the teaching of wherein the request contains a data rate with the motivation being to ensure that desired requirements are met to ensure QoS etc. (as opposed to guessing the requirements) and further allowing for more intelligent scheduling of limited wireless resources.

	Regarding claim 32, Timus in view of Wong discloses the method of claim 31, wherein the grant and the partial grant of each incoming donor response indicate the granted data for backhaul traffic from the radio base station to a target radio base station in the self-backhauled network. (See Timus para. 20; Fig. 2, step 22 and para. 43: "the network entity receives a response from the potential donor eNB 101. The response includes information on a total available capacity that the potential donor eNB can or is willing to offer for backhauling of the eNB 102."; Fig. 4 and para. 52-53: the potential donor eNB may prioritize donating backhaul capacity between different requesting radio base stations, implying that some requests for in-band backhaul connections are admitted, while other requests are not)
	Timus does not explicitly disclose wherein the request contains a data rate.  However, Wong does disclose wherein the request contains a data rate.  (See Wong col. 2, lines 48-50)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Timus to include the teaching of wherein the request contains a data rate with the motivation being to ensure that desired requirements are met to ensure QoS etc. (as opposed to guessing the requirements) and further allowing for more intelligent scheduling of limited wireless resources.

	Regarding claim 33, Timus in view of Wong discloses the method of claim 31, wherein the selecting the backhaul route comprises selecting a backhaul route via an adjacent radio base station that provides a response indicating a full grant of the outgoing donor request. (See Timus para. 20; Fig. 2, step 22 and para. 43: "the network entity receives a response from the potential donor eNB 101. The response includes information on a total available capacity that the potential donor eNB can or is willing to offer for backhauling of the eNB 102."; Fig. 4 and para. 52-53: the potential donor eNB may prioritize donating backhaul capacity between different requesting radio base stations, implying that some requests for in-band backhaul connections are admitted (e.g. full grant), while other requests are not)

	Regarding claim 34, Timus in view of Wong discloses the method of claim 31, wherein the selecting the backhaul route comprises selecting a first backhaul route for a first portion of the backhaul traffic, and selecting a second backhaul route for a second portion of the backhaul traffic. (See Timus para. 18, 20, 50, 61: "select different backhaul for different portions of traffic")

	Regarding claim 35, Timus in view of Wong discloses the method of claim 31, further comprising:
receiving an incoming donor request from an adjacent radio base station;
determining an outgoing donor response in response to the incoming donor request; the outgoing donor response indicating a full grant, a partial grant, or a rejection of the incoming donor request; and
transmitting the outgoing donor response to the adjacent radio base stations in the self-backhauled network. (See Timus, para. 19, 21, Fig. 3 and para. 47-49: receive request for available capacity for backhauling of other RBSs, measure available backhauling capacity, send response with total available capacity for backhauling of other RBSs; Fig. 4 and para. 52-53: prioritize donating backhaul capacity between requesting RBSs)

	Regarding claim 36, Timus in view of Wong discloses the method of claim 35, wherein the grant and the partial grant of the donor response indicate the granted data rate for backhaul traffic to a target radio base station in the self-backhauled network via the radio base station. (See Timus para. 20; Fig. 2, step 22 and para. 43: "the network entity receives a response from the potential donor eNB 101. The response includes information on a total available capacity that the potential donor eNB can or is willing to offer for backhauling of the eNB 102."; Fig. 4 and para. 52-53: the potential donor eNB may prioritize donating backhaul capacity between different requesting radio base stations, implying that some requests for in-band backhaul connections are admitted, while other requests are not)
Timus does not explicitly disclose wherein the request contains a data rate.  However, Wong does disclose wherein the request contains a data rate.  (See Wong col. 2, lines 48-50)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Timus to include the teaching of wherein the request contains a data rate with the motivation being to ensure that desired requirements are met to ensure QoS etc. (as opposed to guessing the requirements) and further allowing for more intelligent scheduling of limited wireless resources.

	Regarding claim 37, Timus in view of Wong discloses the method of claim 35, wherein the determining the outgoing donor response comprises determining the outgoing donor responses based on access traffic of the radio base station. (See Timus discloses that the RBSs are connected to a core network via a broadband access network, and that the RBS are also serving different types of user equipments, UEs (see Fig. 1 and para. 31). It is therefore implicit to determine the response regarding the requested data rate for the in-band backhaul traffic based on the access traffic of the potential donor RBS.)

	Regarding claim 38, Timus in view of Wong discloses the method of claim 37, wherein the determining the outgoing donor response is comprises determining the outgoing donor responses based on incoming capacity grants. (See Timus para. 20; Fig. 2, step 23 and para. 44: "the network entity then selects the out-of-band backhaul path 112 or the in-band backhaul path 132 based on the information received in the response from the eNB 101 "; para. 46: "It is also possible that the request in the step 21 is addressed to several potential donor RBSs. The step 23 would then comprise a selection between the out-of-band backhaul 112 and a plurality of different in-band backhaul paths."); see 112 rejections above)

	Regarding claim 39, Timus in view of Wong discloses the method of claim 31, wherein the backhaul traffic is uplink backhaul traffic and the target base station is an anchor radio base station. (See Timus para. 50, 61: different backhaul paths for uplink traffic and downlink traffic; according to Fig. 1, the target RBS can be either an anchor RBS, or a RBS without a backhaul link)

Regarding claim 40, Timus in view of Wong discloses the method of claim 31, wherein the backhaul traffic is downlink backhaul traffic and the target base station is a radio base station without a backhaul link. (See Timus para. 50, 61: different backhaul paths for uplink traffic and downlink traffic; according to Fig. 1, the target RBS can be either an anchor RBS, or a RBS without a backhaul link)


	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/           Primary Examiner, Art Unit 2461